Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20   PageID.3036   Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  _________________________________

  IN RE AUTOMOTIVE PARTS                  MASTER FILE NO. 12-md-02311
  ANTITRUST LITIGATION                    HONORABLE SEAN F. COX

  _________________________________

  In re: AUTOMOTIVE WIRE HARNESSES        Case No. 12-cv-00102
  In re: INSTRUMENT PANEL CLUSTERS        Case No. 12-cv-00202
  In re: FUEL SENDERS                     Case No. 12-cv-00302
  In re: HEATER CONTROL PANELS            Case No. 12-cv-00402
  In re: BEARINGS                         Case No. 12-cv-00502
  In re: OCCUPANT SAFETY SYSTEMS          Case No. 12-cv-00602
  In re: ALTERNATORS                      Case No. 12-cv-00702
  In re: ANTI-VIBRATION RUBBER PARTS      Case No. 12-cv-00802
  In re: WINDSHIELD WIPERS                Case No. 12-cv-00902
  In re: RADIATORS                        Case No. 12-cv-01002
  In re: STARTERS                         Case No. 12-cv-01102
  In re: AUTOMOTIVE LAMPS                 Case No. 12-cv-01202
  In re: SWITCHES                         Case No. 12-cv-01302
  In re: IGNITION COILS                   Case No. 12-cv-01402
  In re: MOTOR GENERATORS                 Case No. 12-cv-01502
  In re: STEERING ANGLE SENSORS           Case No. 12-cv-01602
  In re: HID BALLASTS                     Case No. 12-cv-01702
  In re: INVERTERS                        Case No. 12-cv-01802
  In re: ELECTRONIC POWERED STEERING      Case No. 12-cv-01902
         ASSEMBLIES
  In re: AIR FLOW METERS                  Case No. 12-cv-02002
  In re: FAN MOTORS                       Case No. 12-cv-02102
  In re: FUEL INJECTION SYSTEMS           Case No. 12-cv-02202
  In re: POWER WINDOW MOTORS              Case No. 12-cv-02302
  In re: AUTOMATIC TRANSMISSION FLUID     Case No. 12-cv-02402
         WARMERS
  In re: VALVE TIMING CONTROL DEVICES     Case No. 12-cv-02502
  In re: ELECTRONIC THROTTLE BODIES       Case No. 12-cv-02602
  In re: AIR CONDITIONING SYSTEMS         Case No. 12-cv-02702
  In re: WINDSHIELD WASHERS               Case No. 12-cv-02802
  In re: CONSTANT VELOCITY JOINT BOOTS    Case No. 12-cv-02902
  In re: SPARK PLUGS                      Case No. 12-cv-03002
  In re: AUTOMOTIVE HOSES                 Case No. 12-cv-03202
  In re: SHOCK ABSORBERS                  Case No. 12-cv-03302
  In re: BODY SEALING PRODUCTS            Case No. 12-cv-03402
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20              PageID.3037     Page 2 of 12




  In re: INTERIOR TRIM PRODUCTS                    Case No. 12-cv-03502
  In re: BRAKE HOSES                               Case No. 12-cv-03602
  In re: EXHAUST SYSTEMS                           Case No. 12-cv-03702
  In re: CERAMIC SUBSTRATES                        Case No. 12-cv-03802
  In re: POWER WINDOW SWITCHES                     Case No. 12-cv-03902
  In re: AUTOMOTIVE STEEL TUBES                    Case No. 12-cv-04002
  In re: ACCESS MECHANISMS                         Case No. 12-cv-04102
  In re: MINIMODULES                               Case No. 12-cv-04302
  In re: SIDE DOOR LATCHES                         Case No. 17-cv-13005


  THIS DOCUMENT RELATES TO:
  Automobile Dealership Actions


        OPINION AND ORDER DENYING CERTAIN AUTOMOBILE DEALERSHIP
         SETTLEMENT CLASS MEMBERS’ MOTION TO ENFORCE PLANS OF
           ALLOCATION WITH REGARD TO RESERVE FUND ELIGIBILITY

         Before the Court is Automobile Dealership Settlement Class Members’

  (“Members”) Motion to Enforce Plans of Allocation with Regard to Reserve Fund Eligibility

  (See ECF No. 590 in 12-102). The Members include 35 Dealerships under the Wolfe

  Automotive Group, Kings Nissan & Kings Infiniti, and Young Automotive Group LLC

  umbrella. Members seek to share in the pro rata payment from the reserve funds set

  forth in the Plans of Allocation, including those Settlements in which they were not

  Claimants. The Court heard argument on September 22, 2020, and at the conclusion of

  the hearing, took this matter under advisement. For the reasons that follow the Court

  DENIES the motion.

  I. FACTUAL AND PROCEDURAL BACKGROUND

         Members purchased hundreds of thousands of new vehicles containing the

  components parts at issue in this litigation. (See e.g. ECF No. 590 in 12-102, Attachment

  1, Decl. of Emma K. Burton at ¶ 2). Although Members did not submit claims in the

  Rounds 1 and 2 Settlements, they submitted valid Proofs of Claim prior to the January 21,


                                               2
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20               PageID.3038     Page 3 of 12




  2019, Round 3 Settlements filing deadline. (Burton Decl. ¶¶ 3-5). The Claims

  Administrator processed and approved Members’ claims in Round 3.

         According to the Declaration of Scott DiCarlo, the Senior Project Manager with the

  Claims Administrator, (ECF No. 593 in 12-102), ,Round 1 Settlements resulted in

  approximately $58 million from 23 separate settlement classes arising from settlements

  with 10 defendants. (ECF No. 397 in 12-102). For example, Defendant Hitachi

  Automotive Systems, Ltd.’s settlement involved nine parts and, therefore, nine different

  settlement classes. (See e.g. Notice of Motion and Memorandum of Law in Support for

  Preliminary Approval of Proposed Settlement with Hitachi Automotive Systems, Ltd.

  and Provisional Certification of Settlement Classes, 2:12-cv-00702, ECF Doc. No. 35,

  Attach. 1 - Settlement Agreement (E.D. Mich. Apr. 3, 2015). Moreover, the class periods

  identified for each of the Hitachi Round One settlement classes differ from settlement

  classes in other settlements because each settlement is based on factors relating to the

  defendant, parts, and conduct at issue. Id. Pursuant to the court-approved notice,

  dealerships had until March 31, 2016, to file a valid proofs of claim.

         The notices authorized by the Court for the Round One settlements alerted

  automobile dealerships that they would only share in those settlements if they filed a valid

  Proof of Claim by March 31, 2016:

         To remain in the Settlement Classes, you do not need to take any further
         action at this time. However, to share in the Settlement Funds, your
         dealership will be required to submit a Proof of Claim form that will be
         available on the Settlement Website at www.AutoDealerSettlement.com,
         and to submit it by March 31, 2016 (for more information see Question 8,
         below). If you choose this option, your dealership will share in the net
         proceeds of the proposed Settlements if its Proof of Claim is timely, valid,
         and your dealership is entitled to a distribution under the Plans of Allocation
         (described below in response to Question No. 9) and if and to the extent
         that the proposed Settlements are approved by the Court. Your dealership
         will be bound by the judgment and release to be entered by the Court as


                                                3
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20              PageID.3039      Page 4 of 12




         described below (the “Judgment”). To be valid, your dealership’s request
         must contain the information required by the Proof of Claim form and be
         postmarked, or submitted electronically, by March 31, 2016.

  (See e.g. 2:12-cv-00102, ECF Doc. No. 394, p. 4). The notice clearly informs the

  recipients that sharing in the settlement proceeds requires a timely Proof of Claim.

         Round 2 Settlements involved 40 separate classes, 10 defendants, and

  $125,000,000. To participate in the Round Two Settlements, dealerships were required

  to file a Proof of Claim by April 28, 2017. The notice that follows instructed dealerships

  how to proceed using the same language used in Round 1, and set a submission date of

  April 28, 2017. It likewise informed class members, “In order to receive payment, you

  need to file a valid claim.” (See ECF No. 503 at 3 in 12-102, Order Authorizing

  Dissemination of Class Notice and Scheduling Hearing for Final Approval of

  Settlements; ECF No. 499 at 29, Motion for Final Approval of Settlements (Second

  Group).

         In sum, each settlement with a Defendant resulted in one or more settlement

  classes because each part sold by a Settling Defendant created a separate settlement

  class. (See e.g. Doc. No. 397 p. 15 in 12-102). Also the class periods identified in the

  settlement classes were not uniform. Because of the large number of settlements as well

  as the number of Defendants in this litigation, Class Counsel opted to defer notice and

  the corresponding claims process until Class Counsel determined that an appropriate

  number of settlements occurred. Only after multiple settlements were reached did Class

  Counsel request leave to provide notice.

         This procedure, which was approved by the Court, kept expenses lower.

  Moreover, under the settlement plans approved by the Court, after class members

  submitted claims they were permitted to “rely on that Proof of Claim and do nothing


                                                4
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20                 PageID.3040       Page 5 of 12




  further to participate” in future settlements with Defendants. Consequently, claims

  submitted in earlier rounds were automatically processed in subsequent rounds.

         To date, settlements have been aggregated four times with four corresponding

  notice periods. With each round of settlements, Class Counsel requested that reserve

  funds be set aside “for future allocation and distribution to eligible Settlement Class

  members.” (See ECF No. 519-1 in 12-101 at 78). The reserve funds were created to

  account for “information not currently available about affected, parts, models, and

  brands,” and any funds not needed for the stated purpose would be “distributed on a pro

  rata basis to members of the Settlement Classes in their respective cases.” (ECF No.

  443 in 12-102).

         After Class Counsel requested permission to distribute the reserve funds from the

  first three rounds of settlements, Members contacted Class Counsel and the Claims

  Administrator regarding the distribution. (ECF No. 590 in 12-102, Decl. of Emma K.

  Barton, ¶¶ 8,9). A follow-up phone call between Members and the Claims Administrator

  confirmed that it was not clear whether Members were eligible to receive reserve funds

  from all the settlements, and the Claims Administrator offered to raise the reserve fund

  eligibility with Class Counsel. (Id. Barton Decl. ¶ 9). On July 10, 2020, Class Counsel

  notified Members that they were not eligible for reserve funds from Rounds 1 and 2

  Settlements. Although subsequent discussions took place, the Members and Class

  Counsel did not reach an agreement as to Members’ eligibility.

         In sum, the parties disagree as to whether Members, as members of the

  settlement classes in Rounds I and 2 Settlements that did not file claims and did not

  receive any portion of the initial distribution, are entitled to receive a pro rata share of the

  Reserve Funds.


                                                  5
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20               PageID.3041      Page 6 of 12




  II. ANALYSIS

         A. Members Are Not Entitled to a Share of the Cumulative Reserve Funds for
         Which They Were Not Claimants Under the Allocation Plan

         The parties disagree as to whether Members are entitled to distributions from the

  Round 1 and Round 2 Settlement reserve funds, which have not yet been made.

  Members contend that a plain reading of the Plans of Allocation shows that all class

  members who submitted valid claims are entitled to their pro rata share of the cumulative

  funds held in reserve. Because Members were identified as settlement class members1

  and filed claims in Round 3 Settlements, they meet the definition. In contrast, Class

  Counsel seeks to restrict reserve fund distribution to a particular round’s claimants.

         The resolution of this dispute does not turn on whether Members were potential

  class members in the first two Settlement Rounds. The court-approved notices advised

  dealerships that they could only receive money from Round 1 and Round 2 Settlements if

  they filed valid claims by the deadlines. Moreover, the Allocation Plans clearly state: “In

  order to receive a payment, you need to file a valid claim.” Members likely had valid

  claims, but they did not file them in accordance with the notices governing Rounds 1 and

  2 Settlements. Moreover, Members did not and have not provided evidence to the Court

  explaining why they failed to file timely proofs of claim. In short, the Court agrees with

  Class Counsel that the allocation of the reserve funds turns on whether a class member



         1
          Members also argue that Class Counsel use of the term–“class members,”
  rather than “claimants” supports their position. The Court disagrees. Class Counsel
  modified the term class member to include “eligible”. Moreover, had Class Counsel
  used claimant, the description would have to be modified by terms such as eligible or
  verified or timely. A claimant is anyone who files a claim, including claims that were
  unverified. The term would not allow anyone who filed a claim to partake in a share of
  the settlements.



                                                6
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20               PageID.3042        Page 7 of 12




  filed claims in those particular settlements, and Class Counsel clearly represented that

  when the reserve funds were distributed it would be to eligible Dealerships. (ECF No.

  519 in 12-101). The reserve funds are not separate from the settlements–but a further

  distribution of existing settlements, for which Members failed to file claims. The

  aggregation of settlements into rounds created by Class Counsel does not alter the

  essential facts.

           B. Principles of Equity and Fairness Do Not Require Allocation of Reserve
              Funds to Members

           The parties disagree as to whether Members’ claims to the reserve funds can be

  characterized as late, and if they are, whether equitable distribution and the fiduciary duty

  owed by Class Counsel to all class members regardless of timing issues requires

  allocation of those reserve funds to Members. The Court discusses the arguments

  below.

                 1. Timeliness of Claims

           Members argue that their request for reserve funds is timely because (1) they

  submitted timely claims in Rounds 3 and 4 Settlements, and (2) are not seeking

  recompense from the distributions already made in Rounds 1 and 2 Settlements despite

  being members. The argument falls flat.

           The Court assesses whether claims are late in terms of compliance with claims

  deadlines. Here, Members did not file proofs of claim in the Round 1 Settlements. The

  deadline–March 31, 2016, has long since passed. Likewise, the Round 2 Settlements

  required proofs of claim to be filed by a deadline long since passed–April 28, 2017.

  Although the settlement plans allowed class members submitting claims to rely on their

  proof of claim in future settlements with Defendants, as they were processed



                                                7
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20               PageID.3043     Page 8 of 12




  automatically, there is nothing in the settlement plans that would allow a proof of claim in

  a latter round to relate back to an earlier settlement. Therefore, the Court finds Members’

  claims to reserve funds from Rounds 1 and 2 Settlements are late.

                2. Equitable Considerations

         The parties next argue whether Members should participate in the distribution of

  reserve funds regardless of timing issues. Members assert that given the method by

  which settlement rounds were established, the fiduciary duty owed to Members by Class

  Counsel, and the lack of any resulting prejudice to class members, equities favor allowing

  Members’ participation. Class Counsel argues that the circumstances of this case

  undermine any argument that Members should participate in the distribution of reserve

  funds based on equity and fairness.

         The Supreme Court held that in deciding whether to accept late claims, courts

  consider “all relevant circumstances” including the danger of prejudice to other class

  members, the length of the delay and effect on judicial proceedings, the reason for the

  delay, and whether the late claimant acted in good faith. Pioneer Inv. Servs. v. Brunswick

  Assoc. Ltd., 507 U.S. 380, 395 (1993).

         After considering all of the circumstances and case law relevant to the resolution

  of Members’ position, the Court concludes that there is no justification for the delay and

  allowing Members to participate in the distribution of the reserve funds from Rounds 1

  and 2 would prejudice class members. In In re Dairy Farmers of Am., Inc. Cheese

  Antitrust Litig., No. 09-3690 (N. D. Ill. 2016), for example, the class counsel supported

  allowing nine late-filed claims because the claims processing would not be delayed, and

  the claims were filed within weeks to several months of the deadline. In contrast, DiCarlo,

  a Senior Project Manager for the Claims Administrator, has represented that the delay


                                                8
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20                 PageID.3044      Page 9 of 12




  here could last 18 months and would preclude distribution of any money from any

  settlement until every claim was processed. (DiCarlo Decl. ¶ 24). DiCarlo’s detailed

  description of the process by which the allocation plans were used to calculate the pro

  rata shares of dealerships that filed claims, and the painstaking process for valuing the

  claims is uncontested. (DiCarlo Decl., ¶¶ 20, 21). The administrative costs would

  necessarily increase if Members were allowed to participate. In addition, the delay by

  Members here was not months, but years.

         The late claim allowed in In re Orthopedic Bone Screw Prods. Liab. Litig., 246 F.3d

  315, 319-20 (3d Cir. 2001), involved a potential member who did not learn of the

  settlement in time to file the initial registration as required by the claim process, but did

  file a timely proof of claim. The court allowed the claim, and 100 similar claims, observing

  that the claims constituted “a minuscule fraction of the total settlement class,” that the

  inclusion was not prejudicial because the administration and distribution were still

  underway, and the inclusion would neither disrupt nor delay the process. The court

  further found that the individual showed excusable neglect and good faith because he

  had not received direct notice. Id. at 328-29. Again, in the case before this Court,

  Members did not file timely proofs of claim in Rounds 1 and 2, and the evidence

  demonstrates that Members received multiple copies of the Round 1 and Round 2

  Settlement notices via email and hard copy. (ECF No. 593 in 12-102, Class Counsels’

  Response Brief, DiCarlo Decl. ¶¶ 32-34). Members do not contend otherwise.2


         In fact, the Claims Administrator, KCC, identified at least 96 Round 1 settlement
         2


  emails sent to employees of the Wolf Automotive Group, including managers,
  executives, salespeople, and others on September 15, 2015. All were delivered
  successfully. KCC sent 96 Round 2 Settlement notices on September 9, 2016, but 14
  were bounced. KCC then mailed notices to 7 of the 21 listed Wolfe Automotive Group
  dealers in Rounds 1 and 2. (DiCarlo Decl. ¶ 32). KCC identified emails sent to 8


                                                 9
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20             PageID.3045      Page 10 of 12




         The late claims filed and allowed by the court in In re Agent Orange Prod. Liab.

  Litig., 69 F. Supp. 1250, 1263 (E.D. N.Y. 1988), caused no significant administrative

  costs, and that court found that late claims would be “de minimus” compared to timely

  claims. In contrast, here, the number of eligible class members would increase

  dramatically, by 1500, because just over 3400 Dealership class members submitted

  claims in Round 1 whereas approximately 5000 submitted claims in Round 3. The Court

  does not find the increase de minimis; it could result in an increase of 50%, depending on

  how the number of claims and dealerships are calculated. (DiCarlo Decl. ¶ 25).

         In addition to the distinctions between the matter at hand and those addressed by

  the cases cited above, the Court recognizes that the reserves were created to account for

  potential changes to the allocation based upon new information about parts and models

  targeted by the conspiracies, not as a back-up to cover late claims. (See DiCarlo Decl. ¶

  2); See also ECF No. 394-1, pp 5-9 in 12-102). Class Counsel made clear that “In the

  event and to the extent that the reserve fund is not needed to cover payments described

  above, any funds remaining in the reserve fund after future allocations will be paid to

  eligible dealerships based on their pro rata share of the settlement funds and the eligible

  claims filed.” Nothing in the reserve fund explanation to the Court suggests that they

  were created to account for the situation in which Members find themselves.




  employees of Young Automotive Group LLC regarding Round 1 Settlement, which were
  delivered successfully. KCC successfully emailed notice of Round 2 Settlements to 21
  employees; eight successfully. KCC mailed paper notice to 8 dealerships in both
  Rounds. The same occurred regarding Kings Nissan and Kings Infiniti, Inc.: 26 emails
  were successfully delivered in Round 1, and 3 emails in Round 2. Paper notices were
  also sent to both dealerships. (Id. at ¶ 34).



                                               10
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20              PageID.3046      Page 11 of 12




         Nor does the Court find Class Counsel has violated its fiduciary duty to protect all

  class members’ interests by arguing against Members. Members contend that Class

  Counsel is protecting early filers at Members’ expense, arguing that Class Counsel has

  measured Members’ interests against so-called “early filers.” Members mischaracterize

  the status of eligible dealerships in Rounds 1 and 2 Settlements–they are timely filers, not

  early filers. Moreover, reserve funds were put in escrow years ago with the stated

  purpose of allowing dealerships with timely proofs of claim to receive an initial advance.

  Considering the amount of time that has passed between the claims deadlines in Rounds

  1 and 2, and distribution of the reserves, as well as the purpose of the reserve funds, the

  Court rejects Members’ position that Class Counsel is not meeting their fiduciary duty to

  class members. Notably, Class Counsel does not take the position that eligible class

  members have some justifiable expectation to a particular payout and would be

  prejudiced on that basis by approval of Members’ late claims. Their position turns on

  factors such as the lack of evidence that Members pursued their claims diligently.

  Deadlines are necessary for finality, and here ignoring those deadlines would delay

  distribution 18 months or more and increase administrative costs. DiCarlo has

  represented to the Court that a distribution of the reserve funds was in the works, likely to

  occur within a month. The claims already have been reviewed, validated, and tabulated.

  The equities do not favor Members, who are not unsophisticated consumers and have not

  even provided an explanation for their delay. They certainly have not established good

  cause for the position in which they find themselves.




                                               11
Case 2:16-cv-03402-SFC-RSW ECF No. 110 filed 09/30/20            PageID.3047     Page 12 of 12




  III. CONCLUSION

        The plan language of the Allocation Plans limited participation in the settlements to

  those class members that filed timely and valid claims. The equities here do not favor

  opening the reserve funds to Members relative to Rounds 1 and 2 Settlements.

  Therefore, the Court DENIES Members’ motion.

        IT IS SO ORDERED.


  Dated: September 30, 2020                        s/Sean F. Cox
                                                   Sean F. Cox
                                                   U. S. District Judge




                                              12
